 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD LUNA,                                      Case No. 1:16-cv-00313-LJO-SAB (PC)

12                   Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
13           v.                                         IN PART AND DENYING IN PART
                                                        DEFENDANTS’ MOTION FOR SUMMARY
14    DR. MOON, et al.,                                 JUDGMENT

15                   Defendants.                        (ECF Nos. 43-46, 48-49, 51-52, 58, 59)

16

17
            Edward Luna (“Plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in
18
     this civil rights action pursuant to 42 U.S.C. § 1983. Defendants filed a motion for summary on
19
     August 1, 2018, which was referred to a United States magistrate judge pursuant to 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule 302.
21
            On January 10, 2019, the magistrate judge filed a findings and recommendations. The
22
     findings and recommendations recommended granting in part and denying in part Defendants’
23
     motion for summary judgment. The findings and recommendations was served on the parties
24
     and contained notice that any objections to the findings and recommendations were to be filed
25
     within thirty days from the date of service.
26
            On February 4, 2019, Plaintiff filed objections stating that he agreed with the findings
27
     and recommendations. Defendants have not filed a timely objection.
28


                                                    1
 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 3 findings and recommendations to be supported by the record and by proper analysis.

 4         Accordingly, IT IS HEREBY ORDERED that:

 5         1.     The findings and recommendations, filed January 10, 2019, is ADOPTED IN

 6                FULL;

 7         2.     Defendants’ motion for summary judgment is GRANTED IN PART AND

 8                DENIED IN PART as follows:

 9                a.       Defendants’ motion for summary adjudication on Plaintiff’s claims related

10                         to his left hand or wrist, left carpal tunnel injury, foot, neck, and cervical

11                         spine or lumbar injury is GRANTED for failure to exhaust administrative

12                         remedies;

13                b.       Defendants’ motion for summary adjudication on Plaintiff’s claims

14                         alleging a denial of pain medication for his right hand, wrist, and arm

15                         complaints during 2012 is GRANTED for failure to                      exhaust

16                         administrative remedies;

17                c.       Defendants’ motion for summary adjudication on Plaintiff’s claims against

18                         Defendant Wang is DENIED;

19                d.       This action shall proceed on Plaintiff’s claims against Defendants Ulit,

20                         Moon, and Wang regarding denial of pain medication and failure to refer

21                         him for treatment for his right arm, wrist, and shoulder pain beginning in

22                         February 2013; and

23         3.     This matter is referred back to the magistrate judge for issuance of a scheduling

24                order.

25
     IT IS SO ORDERED.
26
27     Dated:    February 12, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
28


                                                      2
